UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
MORRIS,
                    Plaintiff,              19 Civ. 0332(DAB)
                                                  ORDER
          -against-

PLANET FITNESS,


                    Defendant.
---------------------------------------X
DEBORAH A. BATTS, United States District Judge.


     The Court is in receipt of Plaintiff’s attorney’s incredible

letter of December 1, 2019, attached hereto as Exhibit A, which

was mailed via regular mail and not filed on ECF.     Plaintiff’s

attorney consistently refuses to comply with the requirement of

filing all papers electronically. The Court has previously advised

her that she must file electronically.     Furthermore, the Court

cannot order a party to settle.

     Because of Plaintiff’s intransigence and repeated attempts to

make the rules of the Court bend to Plaintiff’s idiosyncrasies,

the Court sua sponte DISMISSES this action WITHOUT PREJUDICE.
     If Plaintiff’s attorney decides to come into the twenty-first

century and comply with the rules of the Court within the statute

of limitations, she may file this case electronically.

     The Clerk of Court is directed to close this case.




SO ORDERED.

Dated:    New York, New York
          December 17, 2019




                                2
